Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4,7,10,14,16,20,26,30,38-42 and 45-48 are pending.
Claims 2-4, 14, 16 and 26 are withdrawn.
Claims 1,7,10, 20, 30, 38-42 and 45-48 are examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

Action Summary
Claim 1, 7, 10, 15,  20, 22, 30, 35 and 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalan (WO 2010/144498) of record and in view of Butterworth (Neuronal cell death in hepatic encephalopathy, Metab Brain Dis (2007) 22:309–320) is maintained with modification due to applicants amendment/newly added clailms.

Response to Arguments


Applicants argue that Jalan does not disclose treating or protecting subject with chronic liver failure or liver transplantation against brain injury as evidence by Betterworth distinguishes the difference in the brain between acute liver failure and chronic liver failure.  This argument has been fully considered but has not been found persuasive.  The instant claims do not recite “chronic” or “acute” liver failure. And instant claim 1 does not recited “transplantation”.  Jalan teaches that the liver disease is a chronic liver disease or an acute liver failure, such as cirrhosis (paragraph 0011).   Therefore, Jalan does in fact teach a chronic liver disease.  And Liver transplantation is a surgical procedure that causes traumatic injury and bleeding as taught by Jalan.  Jalan discloses both acute and chronic liver diseases.
Applicants again argues that Jalan does not equate to the neuronal cell loss or neuronal cell death as instantly claimed.  This argument has been fully considered but has not been found persuasive.  The instant claims do not recite neuronal death.  Jalan teaches that encephalopathy (definition of encephalopathy:  a broad term for any brain disease that alters brain function or structure: causes of encephalopathy are numerous and varied; they include infections, anoxia, metabolic problems, toxins, drugs, physiologic changes, trauma, and other causes. Encephalopathy is a general term that means brain disease, damage, or malfunction), for example, confusion and forgetfulness caused by poor liver function and the diversion of blood flow away from neuronal cell damage and death are well documented in liver failure patients. Thus, taking the cited art, it would have been obvious to administer ornithine and at least one of phenylacetate and phenylbutyrate to treat/protect the subjects against brain injury by reversing hyperammonaemia in subjects with liver failure (i.e. a condition involving a loss of function in the neurons) as taught by Jalan with a reasonable expectation of success.
	Applicants again argue that the mechanism of treating brain injury as disclosed by Jalan is completely different from the mechanism for treating the claimed condition of neuron loss.  This argument has been fully considered but has not been found persuasive.  First, the instant claims do not recite any mechanism of actions.  It appears that applicants are reading limitations into the instant claims in which are not presented.  Second, the mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 
Applicants again argue that the examiner has failed to establish a prima facie case of obviousness and there is not reasonable expectation of success.  This argument has been fully considered but has not been found persuasive.  Jalan discloses the administration of subjects with ornithine and at least one of phenylacetate causes of encephalopathy are numerous and varied; they include infections, anoxia, metabolic problems, toxins, drugs, physiologic changes, trauma, and other causes. Encephalopathy is a general term that means brain disease, damage, or malfunction), for example, confusion and forgetfulness caused by poor liver function and the diversion of blood flow away from the liver; and reduced levels of platelets or decreased white blood cell count (paragraph 0032).  And Butterworth teaches that neuronal cell damage and death are well documented in liver failure patients. Butterworth discloses that Neuronal cell loss is well documented in end-stage chronic liver failure and that neuronal cell loss from basal ganglia, cerebellum and cerebral cortex has been reported (page 310). Thus, taking the cited art, it would have been obvious to administer ornithine and at least one of phenylacetate and phenylbutyrate to treat/protect the subjects against brain injury by reversing hyperammonaemia in subjects with liver failure (i.e. a condition involving a loss of function in the neurons) as taught by Jalan and Butterworth with a reasonable expectation of success.

 

For the ease of the applicants the previous office action dated 1/19/2021

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,7,10, 20, 30, 38-42 and 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalan (WO 2010/144498) and in view of Butterworth (Neuronal cell death in hepatic encephalopathy, Metab Brain Dis (2007) 22:309–320) both are of record.

Jalan discloses the administration of subjects with ornithine and at least one of phenylacetate and phenylbutyrate to treat/protect the subjects against brain injury by reversing hyperammonaemia in subjects with liver failure (i.e. a condition involving a Liver transplantation is a surgical procedure that causes traumatic injury and bleeding and thus falls within the scope of claims 1.  Jalan discloses the treatment of brain injury in subjects with chronic liver failure and acute liver decompensation or the prevention of brain injury in subjects with chronic liver disease without acute liver decompensation (see paragraph [0043]). The chronic liver disease of Jalan includes cirrhosis (see paragraph [0011]).  Jalan teaches that the chronic liver disease is cirrhosis (claims 17-18). Jalan discloses sodium salts of phenylacetate and phenylbutyrate are used, ornithine is administered as a free monomeric amino acid, ornithine and phenylacetate are administered as ornithine phenylacetate and administration is oral, intravenous, intraperitoneal, intragastric or intravascular and at least one of phenylacetate and phenylbutyrate is administered as a sodium phenylacetate or sodium phenylbutyrate. And in some embodiments, L-ornithine and phenylacetate is administered as L-orthine phenyl acetate. (see paragraph [0011] and claim 59).  Jalan teaches that at least one of phenylacetate and phenylbutyratate is adminiastered as a sodium phnylactetate or sodium phenylbutyrate (claim 51).  Jalan teaches that the ornithine is present administered as a free monomeric amono acid or physiologically acceptable salt thereof (claim 50).  Jalan teaches that encephalopathy, for example, confusion and forgetfulness caused by poor liver function and the diversion of blood flow away from the liver; and reduced levels of platelets or decreased white blood cell count (paragraph 0032).  Jalan teaches that the therapeutic effect relives, to 
Jalan does not disclose the symptom nor reducing levels of cellular stress proteins or reducing apoptotic cell death.
Butterworth teaches that it is generally assumed that neuronal cell death is minimal in liver failure and is insufficient to account for the neuropsychiatric symptoms characteristic of hepatic encephalopathy. However, contrary to this assumption, neuronal cell damage and death are well documented in liver failure patients, taking the form of several distinct clinical entities namely acquired (non-Wilsonian) hepatocerebral degeneration, cirrhosis-related Parkinsonism, post-shunt myelopathy and cerebellar degeneration. In addition, there is evidence to suggest that liver failure contributes to the severity of neuronal loss in Wernicke’s encephalopathy. Mechanisms identified with the potential to cause neuronal cell death in liver failure include NMDA receptor-mediated excitotoxicity, lactic acidosis, oxidative/nitrosative stress and the presence of proinflammatory cytokines (abstract). Butterworth discloses that Neuronal cell loss is well documented in end-stage chronic liver failure and that neuronal cell loss from basal ganglia, cerebellum and cerebral cortex has been reported (page 310).
It would have been obvious that upon administering ornithine and at least one of phenylacetate and phenylbutyrate to treat/protect the subjects against brain injury with chronic liver failure and transplantation would also treat the symptom of neuronal loss and reducing oxidative/nitrosative stress in a subject.  One would have been motivated 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

New Rejection

Claim Objections
Claim 1 is objected to because of the following informalities:  Instant claim 1 recites “neutron loss”, it is presumed that this is a typographical error. The passage should read “neuron loss”.  Appropriate correction is required.


Conclusion
Claim 1,7,10, 20, 30, 38-42 and 45-48 are rejected.
No claims are allowed.

Communication


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627